     
(OIL STATES LOGO) [h81989h8198900.gif]
  Exhibit 10.1
333 Clay Street, Suite 4620
Houston, Texas 77002
Phone: (713) 652-0582
Fax: (713) 652-0499

Date: May 3, 2011

To:    Ron Green — President of PTI Group, Inc.   From:    Lias J. Steen — Sr.
V.P. of Legal and HR   RE:    Assignment Letter

This Assignment Letter confirms our mutual understanding of the terms and
conditions applicable to your temporary international assignment in Sydney,
Australia with the Mac Services Group, Inc. This letter should not be construed
as an employment contract or a guarantee of employment for any specific length
of time.
The terms and conditions of your assignment are set forth in this Assignment
Letter, which describes the provisions applicable to your temporary
international assignment. It contains both policy and procedural guidelines for
compensation, benefits, and allowances related to your assignment. By signature
below, you acknowledge and agree to adhere to the terms and conditions of the
assignment. Any deviation from the components of the Assignment Letter must be
agreed to in writing and attached to the Assignment Letter as an addendum.
The following provisions will apply during your assignment:

  1.   Position Title: President of PTI Group, Inc. and Director of The Mac
Services Group, Inc.     2.   Host Location: Sydney, Australia     3.   Home
Location: Edmonton, Canada     4.   Effective Date of Assignment: May 3, 2011  
      This is contingent upon obtaining any and all medical clearances and visas
and/or employment passes, as required by the Australian government. The Company
will pay such reasonable expenses and official fees for your passport or visa in
connection with your relocation to Australia.     5.   Duration of Assignment:
12 months         International assignments are temporary in nature. The initial
term of this agreement is twelve (12) months. At the end of the initial term, a
review process will take place to determine if there is a need to extend the
assignment for a longer duration. However, the total length of your assignment
will not exceed two (2) years.





--------------------------------------------------------------------------------



 



      The terms and conditions outlined in this letter will be in effect only
for the initial term of this agreement. Upon completion of your assignment, you
will be required to return to your home country Canada.     6.   Annual Base
Salary:         Base salary is calculated on an annual basis. It is the basis
for calculating assignment related allowances, premiums, supplementary payments
and deductions. These compensation components may be paid in Home Country
currency (Canadian dollars, with payments deposited directly into an established
bank account or the compensation components may be calculated in Home Country
currency, but paid in Host Country currency (Australian dollars. In situations
where legal and/or tax statutes necessitate local payment of cash compensation,
a portion of pay may be delivered in local currency.     7.   Benefits        
You will be provided health, welfare, retirement plan and workers compensation
benefits that are comparable to your current Home Country plan. The Company’s
Global Benefits Plan will also be provided to ensure supplemental coverage for
the duration of the assignment.     8.   Goods and Services Differential (“GSD”)
/ Cost of Living Adjustment (“COLA”)         A Goods and Services payment
(“GSD”) will be provided when the cost-of-living is determined to be higher in
the Host Country than in your Home Country. This amount is a separately
identified payment of your remuneration. It will be provided on a monthly basis
deposited directly into your bank account.         During the course of your
assignment the GSD will be reviewed twice a year and/or adjusted in response to
changing economic factors (e.g. exchange rate fluctuation, relative inflation
between the Home and Host Country and changes in salary or family size while on
assignment). It is important to note that the allowance may increase or decrease
depending on these factors.         You will receive a living away from home
allowance (“LAFHA”) — Food Component as part of the GSD, of $810 per month to
compensate you for the additional food costs. The amount of compensation for
additional food costs has been determined after taking into account your normal
food consumption expenditure and the allowance is to compensate you for the
costs in addition to that estimated amount. The amount of the allowance will be
reviewed at the start of each fiscal tax year, i.e. 1 April.     9.   Housing  
      The Company will pay for furnished rental housing in the Host
Country            within established guidelines. The Company will advise a
housing budget entitlement based on pre-established guidelines and in most cases
the Company will own the lease and pay the actual rent directly. You will not be
required to contribute to this cost. This is on the basis that you are incurring
additional accommodation costs as a result of your relocation. In the event that
your circumstances change and you no longer intend to return to your usual place
of residence you will be required to notify the Company as soon as possible.

EMPLOYEE DECLARATIONS





--------------------------------------------------------------------------------



 



      In order to be eligible to receive the benefits described above, upon
commencement of your assignment, and annually thereafter, you are required to
complete an annual declaration for the purposes of The Mac Services Group, Inc.
fringe benefits tax return. This declaration should be completed on or before 30
April each year in respect of the 12 month period (or elapsed period of
employment if shorter) ending on the previous 31 March.     10.   Property
Management         While on assignment, the Company will pay reasonable expenses
associated with further maintaining your Home Country residence as a direct
result of your absence from your Home Country. This includes association fees,
property management, security, lawn care, routine maid service etc.     11.  
Utilities         The Company will reimburse or pay directly for the reasonable
cost of utilities, including gas, water and electric in the Host Country.    
12.   Income Tax Equalization         In view of the additional personal income
taxes arising from your international assignment, the Company follows a policy
of “tax equalization.” The objective of this approach is to hold you responsible
for the amount of Home Country taxes you would have paid had you not gone on
international assignment and ensure you do not pay more in taxes than you would
have as a result of the assignment. The Company will reimburse you for all
actual Host Country and residual Home Country personal income taxes paid on
Company-earned income. As your contribution, the Company will deduct from your
base salary a hypothetical income tax, based on typical Federal and Provincial
(if applicable) tax calculated based on your salary and family size. Similarly
to ordinary tax returns, a tax true-up at the end of the year will apply when
your tax returns are completed. It is the Company’s intent to maintain your
participation in Home Country social insurance and other applicable Home Country
benefits programs, to the extent possible.         The Company will designate an
external tax consultant to assist in the preparation and processing of your Host
and Home country tax returns at the Company’s expense. In the event that
penalties and/or interest charges are imposed because your tax returns are not
filed in a timely fashion, you will be responsible for the charges, unless the
Company can confirm that you have made bona fide efforts to have your returns
filed on time.         An initial tax briefing will be conducted by the
Company’s tax provider to provide you with more detailed information related to
the Company’s tax equalization program and answer any questions you have related
to the Company’s tax policy/program.

PRE-ASSIGNMENT

  13.   Immigration / Work Papers         The Company will assist you in meeting
the necessary requirements for employment and/or residence permits in the Host
Country. International assignment costs associated with obtaining





--------------------------------------------------------------------------------



 



      items such as, but not limited to: passports, visas, work permits, etc.,
will be provided/paid for by the Company.

  14.   Relocation Allowance         To assist in covering incidental relocation
expenses, and to help defray the miscellaneous costs associated with relocating,
reimbursement of any of the following expenses up to C$5,000 will be allowed
upon presentation of relevant receipts.

  •   Storage of personal effects     •   Customs quarantine fees     •   Travel
insurance     •   Additional temporary accommodation     •   Taxis to and from
airport     •   Movers and the hire of a vehicle to relocate personal effects

  15.   Air Shipment         Costs for air shipment of personal effects and
belongings (e.g. clothing) will be paid by the Company. The air shipment should
not exceed a maximum weight of 500 pounds.     16.   Transportation to Host
Country         The Company will pay for the cost of business-class airfare for
you to the Host Country. Meals, incidentals and excess baggage fees will be
covered.     17.   Temporary Living Expenses         The Company will cover
accommodation assistance in the Host country for up to thirty (30) days as well
as and meals and incidental expenses during the temporary living period.

WHILE ON ASSIGNMENT

  18.   Host Country Transportation         You may be eligible to use a company
vehicle. If a Company vehicle is unavailable, the Company will lease a luxury
class vehicle for the duration of the initial term of assignment. The Company
will incur expenses associated with fuel and operating costs.     19.   Work
Schedule / Public Holidays / Vacation         Public Holidays are in accordance
with the local laws and customs established in the Host Country. Host Country
public holidays are considered substitutes for the Home Country holidays. Your
normal work week will be observed in accordance with local customs. You will
receive vacation time based on your Home Country entitlement.





--------------------------------------------------------------------------------



 



  20.   Emergency Travel Leave         In the event of death or serious illness
in your immediate family, the Company will provide business-class airfare to the
Home Country and incur expenses associated with the trip.

REPATRIATION

  21.   Reassignment         Upon successful completion of the assignment, you
will be repatriated to your Home Country (i.e. Canada). The Company will provide
business-class airfare to your point of origin.     22.   Relocation Assistance
        The company will also cover the costs of relocating your personal
belongings back to Canada at the conclusion of your assignment. Costs of up to
C$5,000 will be reimbursed upon presentation of relevant receipts.     23.  
Completion Bonus         Upon the successful completion of your international
assignment the Company will deliver a completion bonus to you, which is outlined
in your Compensation Balance Sheet, attached hereto and made a part of this
agreement.

TERMINATION

  24.   Resignation / Voluntary or Involuntary Termination         Termination
benefits are addressed in your Executive Agreement and your Amended Executive
Agreement. However, should either event take place while you are on this
assignment, then all allowances and benefits will cease upon the date of your
termination notice. The Company will pay for the cost of airfare and reasonable
expenses for you to return to your Home Country and you will be required to
leave the Host Country within 30 days to be eligible for the described benefits.

The terms and conditions described in this letter replace all prior agreements,
understandings and promises between the Company and you concerning the terms and
conditions of your temporary assignment with the Mac Services Group, Inc., The
terms of this assignment will be governed by the laws of the United States of
America and the Company’s policies.
This Letter of Understanding does not create a contract of employment between
you and the Company for any specified period of time. Your employment with the
Company is “Employment at Will,” which means that either you or the Company may
terminate your employment at any time, with or without cause, upon notice to the
other.
We request that you acknowledge receipt and an understanding of this Assignment
Letter by signing and returning a copy.





--------------------------------------------------------------------------------



 



I, Ron Green, have read, understand and accept the conditions described in the
International Assignment Letter of Understanding.

             
Ron Green
  /s/ Ron Green
 
  Date    May 4, 2011
 
 
Lias J. Steen
  /s/ Lias J. Steen
 
  Date    May 3, 2011
 

Sr. V.P. of Legal and HR
Oil States International, Inc.
Attachment: Compensation Balance Sheet





--------------------------------------------------------------------------------



 



(MERCERA) [h81989h8198901.gif]

Mercer International Compensation Balance Sheet Company: Oil States
International Inc. Expatriate Name: Ron Green Family Size (Home): 2 Family Size
(Host): Home Country: Canada Host Country: Australia (Sydney) Report Date:
February 11, 2011 Compensation Sum m ary Currency Base Salary 412,500 CAD Annual
Incentive Compensation (AICP) 247,500 Completion Bonus 40% 165,000 Goods and
Services Differential (COLA) 41,116 Host Country Rent + Utility Costs Benefit
Paid-in-Kind Home Country Housing Norm 0 Hypothetical Tax — Federal (176,007)
Hypothetical Tax — Provincial (60,980) Social Insurance (2,911) Net Compensation
626,218 CAD Goods and Services Differential (per month) 3,426 CAD Cost-of-Living
Index: 139.8342 Index Date: February 11, 2011 Index Price Type: Efficient
Purchaser Index Modification: Modified (See Worksheet Notes) Exchange Rate:
0.9996 AUD : 1 CAD Pricing Survey Date: September 2010 Prepared By: Consultant
REF: PCV Ho using Summary Curren c y Rent Range (per month) 4,500 — 5,800 AUD
Median Rent (per year) 61,800 Utility Costs (per month) 250 AUD Utility Costs
(per year) 3,000 Median Rent + Utility Costs (per year) 64,800 AUD A d d it i o
n a l Housing Information Housing costs for a expensive, furnished, two bedroom
apartment Utilities include: electricity, gas, and water Housing Survey Date:
October 2010 Neighborhoods surveyed are listed under Worksheet Notes 1,200,000
800,000 600,000 400,000 200,000 Home -Country Norms Host Country Costs
Host-Country Costs Paid by Company and Home-Country Equivalent Purchasing Power
Expatriate [A] Reserve [8] Goods & Services Spendable [C] Housing [D] Income Tax
[E] G&S Differential [F] Host Country Housing Paid by Company [G] Host Country
Taxes Paid by Company All figures shown on illustration are in home-country
currency , CAD Split Pay Illustration Host Split Currency Goods and Services
Spendable 103,219 CAD Goods and Services Differential (COLA) 41,116 Host Country
Rent + Utility Costs Benefit Paid-in-Kind Portion Paid at Host 144,335 CAD Home
Split Base Salary 412,500 CAD Bonuses 412,500 Goods and Services Spendable
(103,219) Home Country Housing Norm Hypothetical Taxes (236,987) Social
Insurance (2,911) Portion Paid at Home 481,883 CAD Net Compensation 6 2 6, 2 18
CAD Assignment Location Budget (Portion of salary needed in host currency for
G&S expenditures) Currency Goods and Services Spendable 103,178 AUD Goods and
Services Differential (COLA) 41,100 Host Country Rent + Utility Costs Benefit
Paid-in-Kind Total Host Country Budget 144,278 AUD 160,000 140,000 - 120,000 G&S
Differential 100,000 80,000 60,000 40,000 • Goods & 20,000 Services Spendable
Host-Country Costs Paid by Company and Expatriate All figures shown on
illustration are in host-country currency, AUD Worksheet Notes Compensation
worksheet does not include host country taxes Index Modification: NO Pvt Trans
Note 1: Estimated Annual Rent based on midpoint of rent range (Mercer default),
unless company specified. Note 2: Neighborhoods: Ba/main, Bellevue Hill, Bronte,
Darlinghurst , Downtown, Kirribilli, Mosman, Paddington , Potts Point, Surry
Hills Re a s o n for Update: ew ackage

